DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to references being used in the current rejection.

Claim Rejections - 35 USC § 103 (AIA )

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10, 11, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. 2013/0301712) in view of Budagavi (U.S. 2012/0328013) and further in view of Iwata (U.S. 2008/0031329).
Regarding claim 1, Hsieh teaches a method comprising: 
generating a residual unit of video, the residual unit including a predictive unit with luminance samples and transform blocks, the transform blocks including chrominance samples (see Fig. 2; par. 0030); 
interleaving the luminance and chrominance samples (see par. 0032); 
reconstructing the interleaved luminance and chrominance samples for intra-frame prediction (par. 0050, 0052, 0056, 0058, teaches processing color and luminance blocks substantially in parallel);
adding the reconstructed samples to a bitstream of other units generated from the input video; and entropy encoding the bitstream to produce an encoded video bitstream (see par. 0036-0038).
Hsieh does not specifically teach during reconstruction of a first luminance sample starting reconstruction of a first chrominance sample and a second chrominance sample; and after reconstruction of the first luminance sample, reconstructing a second luminance sample in parallel with reconstruction of a third luminance sample.
Budagavi teaches during reconstruction of a first luminance sample starting reconstruction of a first chrominance sample and a second chrominance sample (see Abstract; par. 0008, 0009, teaches reconstructing luma samples and reconstructing neighboring chroma samples of a chroma block corresponding to a first reconstructed luma block).

Iwata teaches after reconstruction of the first luminance sample, reconstructing a second luminance sample in parallel with reconstruction of a third luminance sample (see par. 0010, 0011, 0019, 0023, teaches data being parallel-processed by a plurality of moving picture parallel processing units where each slice contains a plurality of macroblocks of samples as luminance components, and teaches parallel processing of macroblock pairs, where processing a luminance sample and then processing others in parallel would have been understood and/or obvious to a PHOSITA as merely a choice from these teachings in Iwata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Hsieh with the limitations as taught by Budagavi and Iwata to provide for luma-based chroma intra-prediction (see Budagavi par. 0008) and to provide for parallel-processing a plurality of blocks of samples as luminance components (see Iwata par. 0008).

Regarding claim 2, Hsieh teaches the generating of the residual unit includes generating the residual unit in a transform domain and the reconstructing of the interleaved luminance and chrominance samples is performed in the transform domain (see Fig. 2, 37; par. 0034, 0056). 



Regarding claims 5, 11, Hsieh teaches the reconstructing of the interleaved luminance and chrominance samples includes processing the samples in parallel with other samples that do not depend on reconstruction of unprocessed samples (par. 0050, 0052, 0056).

Regarding claims 7, 19, Hsieh teaches the interleaving includes placing a first one of the luminance samples followed by a first one of the chrominance samples, and the reconstructing of the interleaved luminance and chrominance samples includes processing each a luminance block of transformed samples followed by a chrominance block of transformed samples and then another luminance block followed by another chrominance block (see Figs. 4B, 4C). 

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Hsieh teaches a computer-readable medium (see par. 0009).  

Regarding claim 13, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Hsieh teaches a memory (see Fig. 2, 36), video encoder (see Fig. 2, 32), transform processing unit (see Fig. 2, 37), adder (see Fig. 2, 51, 48) and encoder (see Fig. 2, 46).

Regarding claim 16, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Hsieh teaches performing an inverse transform of the bitstream to produce a decoded video (see Fig. 3, 55, 64).

Claims 4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. 2013/0301712) in view of Budagavi (U.S. 2012/0328013) and further in view of Iwata (U.S. 2008/0031329) and Gamei (U.S. 2015/0063460).
Regarding claims 4, 15, 18, Hsieh, Budagavi and Iwata do not specifically teach the square block includes a 4:2:0 square prediction unit which is larger than the transform block size.
Gamei teaches the square block includes a 4:2:0 square prediction unit which is larger than the transform block size (see Fig. 1A; par. 0021, 0047-0051; see also Xu (U.S. 2012/0140830) par. 0008; Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Hsieh with the limitations as taught by Budagavi, Iwata and Gamei to provide for chrominance processing in video codecs (see Gamei par. 0029).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. 2013/0301712) in view of Budagavi (U.S. 2012/0328013) and further in view of Iwata (U.S. 2008/0031329) and Zhang (U.S. 2017/0150176).

Zhang teaches pairing the first luminance sample with each the first chrominance sample before the reconstructing of the interleaved luminance and chrominance samples  (see par. 0057, 0105, 0368, teaches in the 4:2:0 color format, one M.times.K chroma block corresponds to an 2M.times.2K luma block, and teaches parallel processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Hsieh with the limitations as taught by Budagavi, Iwata and Zhang to provide for corresponding a luma block with a chroma block (see Zhang par. 0057).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. 2013/0301712) in view of Budagavi (U.S. 2012/0328013) and further in view of Iwata (U.S. 2008/0031329), Zhang (U.S. 2017/0150176) and Zheng (U.S. 2013/0077691).
Regarding claim 9, Hsieh, Budagavi, Iwata and Zhang do not specifically teach pairing the second chrominance sample with the first luminance sample. 
Zheng teaches pairing the second chrominance sample with the first luminance sample (see par. 0117, teaches a residual block, which may include one luma block and two chroma blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Hsieh .

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483